Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 1 of 23




                        EXHIBIT A
Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 2 of 23
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                     INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 3 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF BRONX
         ----------------------------------------------------------------------X

         YOHAN M. FULGENCIO, on behalf of himself and all others
         similarly situated,

                                                                                   Index No.:
                                            Plaintiff,
                                                                                   SUMMONS
                          v.


         ADMIN RECOVERY, LLC, and                                                   Plaintiff designates
         JOHN AND JANE DOES 1-10,                                                   BRONX COUNTY
                                                                                    as the place of trial
                                            Defendants.
                                                                                    The basis of the venue is
         ----------------------------------------------------------------------X    Plaintiff’s residence
         To the above-named Defendant:


                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

         a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

         appearance on the plaintiff’s attorney within 20 days after the service of this summons, exclusive

         of the day of service (or within 30 days after the service is complete if this summons is not

         personally delivered to you within the State of New York); and in case of your failure to appear

         or answer, judgment will be taken against you by default for the relief demanded in the

         complaint.




                                                                                                    Page 1 of 15

                                                             1 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                    INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 4 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                                              Dated: March 5, 2021

                                                            s/Simon Goldenberg
                                                               Simon Goldenberg

                                              Simon Goldenberg
                                              LAW OFFICE OF SIMON GOLDENBERG PLLC
                                              818 East 16th Street
                                              Brooklyn, New York 11230
                                              Telephone: (347) 640-4357
                                              E-mail: simon@goldenbergfirm.com

                                              Attorneys for Plaintiff, Yohan Fulgencio




                                                                                    Page 2 of 15

                                             2 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                    INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 5 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF BRONX
         ----------------------------------------------------------------------X

         YOHAN M. FULGENCIO, on behalf of himself and all others
         similarly situated,

                                              Plaintiff,
                                                                                   Index No.:


                         v.                                                        COMPLAINT AND
         ADMIN RECOVERY, LLC,                                                      DEMAND FOR JURY
         and JOHN AND JANE DOES 1-10,                                              TRIAL

                                             Defendants.
         ----------------------------------------------------------------------X

                 This action is brought by Plaintiff, YOHAN M. FULGENCIO, (“FULGENCIO” or

         “Plaintiff”) against Defendants, ADMIN RECOVERY, LLC (“ADMIN”) and JOHN AND

         JANE DOES 1-10 (“DOES”), based on the following:

                                         I.        PRELIMINARY STATEMENT

                 1.       Plaintiff brings this action individually and on behalf of all others similarly

         situated for the illegal practices of Defendants, when attempting to collect an alleged debt from

         him, in violation of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692-1692p).

                 2.       Such practices include attempting to collect consumer debts by engaging in

         conduct prohibited by, or failing to engage in conduct required by, the FDCPA.

                 3.       The FDCPA regulates the behavior of “debt collectors” (including collection

         agencies, collection attorneys, debt buyers) when attempting to collect a consumer debt.

         Congress found “abundant evidence of the use of abusive, deceptive, and unfair debt collection

         practices by many debt collectors” which “contribute to a number of personal bankruptcies,

         marital instability, loss of jobs, and invasions of individual privacy.” 15 U.S.C. § 1692(a). The



                                                                                                   Page 3 of 15

                                                             3 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                 INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 6 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




         FDCPA was expressly adopted “to eliminate abusive debt collection practices by debt collectors,

         to ensure that those debt collectors who refrain from using abusive debt collection practices are

         not competitively disadvantaged, and to promote uniform State action to protect consumers

         against debt collection abuses.” 15 U.S.C. § 1692(e).

                4.      The FDCPA, at 15 U.S.C. § 1692c, prohibits when and with whom a debt

         collector may communicate when attempting to collect a debt and, at 15 U.S.C. § 1692b, limits

         communications with third parties to the collection of “location information.”

                5.      The FDCPA is a strict liability statute, which provides for actual or statutory

         damages upon the showing of one violation. The Second Circuit has held that whether a debt

         collector’s conduct violates the FDCPA should be judged from the standpoint of the “least

         sophisticated consumer.” Clomon v. Jackson, 988 F.2d 1314 (2d Cir. 1993).

                6.      To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, outlaws the

         use of false, deceptive, and misleading collection letters and names a non-exhaustive list of

         certain per se violations of false and deceptive collection conduct. 15 U.S.C. § 1692e(1)-(16).

         Among these per se violations are: false representations concerning the character, amount, or

         legal status of any debt, 15 U.S.C. §1692e(2)(A); the threat to take any action that cannot legally

         be taken or that is not intended to be taken, 15 U.S.C. § 1692e(5); and the use of any false

         representation or deceptive means to collect or attempt to collect any debt or to obtain

         information concerning a consumer, 15 U.S.C. § 1692e(10).

                7.      When collecting or attempting to collect a debt, the FDCPA bars a debt

         collector’s use of: (a) false, deceptive, or misleading means or representations; and (c) unfair or

         unconscionable means. 15 U.S.C. §§ 1692d, 1692e, and 1692f. Each of those Sections contain a




                                                                                                 Page 4 of 15

                                                      4 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                 INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 7 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




         list of specific per se violations but they are nonexclusive and do not limit the general application

         of each Section’s broad prohibitions.

                8.      When the collection process starts, the FDCPA requires a debt collector to

         provide a consumer with basic debt information and the consumer’s right to debt-verification. 15

         U.S.C. § 1692g.

                9.      When a debt collector fails to comply with the FDCPA “with respect to any

         person,” it “is liable to such person in an amount equal to the sum of” “any actual damage

         sustained,” “additional” or statutory damages, costs, and reasonable attorneys’ fees. 15 U.S.C. §

         1692k(a). Statutory damages are limited: a plaintiff may recover no more than $1,000, and the

         class may recover up to $500,000 or 1% of the debt collector’s net worth, whichever it less. 15

         U.S.C. § 1692k(a)(2)(A)-(B).

                10.     Plaintiff seeks such relief as is allowed under FDCPA including, without

         limitation, statutory damages, attorney fees and costs.

                                                  II.     PARTIES

                11.     FULGENCIO is a natural person who at all times relevant to this lawsuit was a

         citizen of, and resided in the Borough of the Bronx, Bronx County, New York.

                12.     ADMIN is a for-profit domestic limited liability company formed under the laws

         of New York.

                13.     ADMIN’s registered agent for service by mail is located at 6225 Sheridan Drive,

         Suite 118, Williamsville, New York 14221

                14.     DOES are sued under fictitious names as their true names and capacities are yet

         unknown to Plaintiff. Plaintiff will amend this complaint by inserting the true names and

         capacities of the DOE defendants once they are ascertained.



                                                                                                 Page 5 of 15

                                                        5 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                 INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 8 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                                       III.    JURISDICTION & VENUE

                15.     This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d).

                16.     The Court has personal jurisdiction over Defendant pursuant to CPLR 301 and

         CPLR 302(a)(1) because Defendant transacts business within the state.

                17.     Venue is appropriate in Bronx County pursuant to CPLR 503 and 509 because

         Plaintiff resides in Bronx County.

                                 IV.     FACTS RELATING TO DEFENDANT

                18.     ADMIN regularly engages in the collection or attempted collection of defaulted

         consumer debts owed to others.

                19.     ADMIN is a business, the principal purpose of which is the collection of defaulted

         consumer debts.

                20.     In attempting to collect debts, ADMIN uses instruments of interstate commerce

         such as the mails, telephone, and the internet.

                21.     On information and belief, and based on advice of counsel, DOES are natural

         persons and/or business entities all of whom reside or are located within the United States who

         personally created, instituted and, with knowledge that such practices were contrary to law, acted

         consistent with, conspired with, engaged in, and oversaw the violative policies and procedures

         used by the employees of ADMIN that are the subject of this Complaint. DOES personally

         control, and are engaged in, the illegal acts, policies, and practices utilized by ADMIN and,

         therefore, are personally liable for all the wrongdoing alleged in this Complaint.

                                  V.      FACTS RELATING TO PLAINTIFF

                22.     ADMIN mailed, or caused to be mailed, a letter dated March 6, 2020 (the “March

         Letter”) to FULGENCIO.



                                                                                               Page 6 of 15

                                                      6 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                 INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 9 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                23.     A true and correct copy of the March Letter is attached as Exhibit A, except that

         portions of the Letter are redacted.

                24.     On information and belief, the Letter was mailed on or after the Letter’s date.

                25.     The Letter concerned an outstanding debt owed to TD Bank N.A., doing business

         as TD Retail Card Services, account ending in 9923 (the “Debt”).

                26.     The Debt was placed with ADMIN for purposes of collection.

                27.     The Letter contended that FULGENCIO owed the Debt in the amount of

         $1,691.56.

                28.     The Debt arose out of one or more transactions in which the money, property,

         insurance, or services that were the subject of the transactions were primarily for personal,

         family, or household purposes.

                29.     The March Letter offered FULGENCIO to settle the Debt for “50% of the

         Account Balance to close this account. . . To accept this offer and close your account, please

         remit payment to our office in the amount of $845.78 upon receipt of this letter.”

                30.     The March Letter does not provide a date for when the payment must be made.

                31.     Upon reading the March Letter the least sophisticated oncsumer could not and

         would not know a material term of the settlement offer, that is, a deadline for acceptance.

                32.     ADMIN’s failure to provide an expiration date for its settlement offer is a

         material represenation and is misleading and deceptive to the least sophisticated consumer.

                33.     Further in the March Letter, FULGENCIO was notified that ADMIN was not

         “obligated to renew this offer.”




                                                                                                Page 7 of 15

                                                      7 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                 INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 10 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                   34.   The statement, “[w]e are not obligated to renew this offer” is materially false,

         deceptive and misleading because ADMIN is always obligated by the creditor to renew the offers

         stated in the March Letter.

                   35.   In fact, ADMIN would have honored the acceptance of the offered settlements if

         payments were made at anytime while the Debt was placed with ADMIN for collection. In

         addition, during the time when the Debt was placed with ADMIN for collection, ADMIN was

         obligated to renew the settlement offers either as stated in the Letter or on terms more favorable

         to ADMIN.

                   36.   In fact, on May 2, 2020 (the “May Letter”) ADMIN mailed, or caused to be

         mailed, a letter to FULGENCIO.

                   37.   The May Letter renewed an identical 50% settlement offer from the March

         Letter.

                   38.   A true and correct copy of the May Letter is attached as Exhibit B, except that

         portions of the Letter are redacted.

                   39.   Furthermore, the May Letter does not provide a date for when the payment must

         be made.

                   40.   Upon reading the May Letter the least sophisticated oncsumer could not and

         would not know a material term of the settlement offer, that is, a deadline for acceptance.

                   41.   ADMIN’s failure to provide an expiration date for its settlement offer is a

         material represenation and is misleading and deceptive to the least sophisticated consumer.

                   42.   On October 3, 2020 (the “October Letter”) ADMIN mailed, or caused to be

         mailed, a letter to FULGENCIO.




                                                                                                 Page 8 of 15

                                                       8 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 11 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                43.      A true and correct copy of the October Letter is attached as Exhibit C, except that

         portions of the Letter are redacted.

                44.      The October Letter again renewed the identical 50% settlement offer from the

         March and May Letters.

                45.      Furthermore, the October Letter does not provide a date for when the payment

         must be made.

                46.      Upon reading the October Letter the least sophisticated oncsumer could not and

         would not know a material term of the settlement offer, that is, a deadline for acceptance.

                47.      ADMIN’s failure to provide an expiration date for its settlement offer is a

         material represenation and is misleading and deceptive to the least sophisticated consumer.

                48.      Furthermore, the May Letter and October Letters also notified FULGENCIO that

         ADMIN was not “obligated to renew this offer.”

                49.      ADMIN’s statements that “we are not obligated to renew this offer” were

         materially false, deceptive, and misleading, because they influence the least sophisticated

         consumer’s decision to accept one of the offers out of fear that they might not be renewed.

                50.      ADMIN intended to give the false impression that if the consumer does not pay

         the settlement offer, the consumer might have no further recourse to settle their debt for the

         settlement offers provided.

                51.      ADMIN intended the March Letter to create a false sense of urgency for

         FULGENCIO to accept the settlement offer.

                52.      Upon information and belief, TD Bank N.A. did not put any limitations on the

         ability of ADMIN to renew settlement offers.




                                                                                                Page 9 of 15

                                                      9 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                   INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 12 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                53.      The Letter deprived FULGENCIO of truthful, material, non-misleading

         information in connection with ADMIN’s attempt to collect a debt.

                54.      These violations by ADMIN were knowing, willful, negligent and/or intentional,

         and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

                55.      ADMIN’s collection efforts with respect to the Debts caused FULEGNCIO to

         suffer concrete and particularized harm because the FDCPA provides FULGENCIO with the

         legally protected right to be treated fairly and truthfully with respect to any action for the

         collection of any consumer debt.


                                VI.  CAUSE OF ACTION FOR VIOLATION OF
                               THE FAIR DEBT COLLECTION PRACTICES ACT

                56.      The factual allegations in the preceding paragraphs are realleged and incorporated

         by reference.

                57.      ADMIN is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                58.      DOES are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

                59.      The Debt is a “debt” as defined by 15 U.S.C. §1692a(5).

                60.      FULGENCIO is a “consumer” as defined by 15 U.S.C. § 1692a(3).

                61.      Exhibit A is a “communication” as defined by 15 U.S.C. § 1692a(2).

                62.      Exhibit B is a “communication” as defined by 15 U.S.C. § 1692a(2).

                63.      Exhibit C is a “communication” as defined by 15 U.S.C. § 1692a(2).

                64.      The use and mailing of Exhibit A, B and C by ADMIN violated the FDCPA in

         one or more following ways:

                         (1)    Using a false, deceptive, or misleading representation or means in

                                violation of 15 U.S.C. § 1692e;



                                                                                                 Page 10 of 15

                                                       10 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                  INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 13 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                        (2)      Falsely misrepresenting the character, amount, or legal status of a debt in

                                 violation of 15 U.S.C. § 1692e(2)(A);

                        (3)      Using a false representation or deceptive means to collect or attempt to

                                 collect any debt in violation of 15 U.S.C. § 1692e(10); and

                        (4)      Using unfair means to collect or attempt to collect any debt in violation of

                                 15 U.S.C. § 1692f.

                                          VII.   CLASS ALLEGATIONS

                65.     The Letters are form letters. Specifically, the Letters were created by merging

         electronically-stored information specific to the Debt (including but not limited to the

         addressee’s name and address) with predetermined electronically-stored text and any graphics

         defined by a template, and printing the result. In effect, the Debt-specific information is used to

         populate the blanks in the template to produce the Letters.

                66.     ADMIN’s conduct is consistent with its policies and practices when attempting to

         collect debts from consumers. Consequently, this action is brought by Plaintiff, both individually

         and on behalf of similarly situated individuals, pursuant to NY CLS CPLR § 901.

                67.     Class Definition. Plaintiff seeks to certify a Class.The Class is defined as:

                              All natural persons to whom ADMIN mailed a written
                              communication in the form of Exhibit A, Exhibit B or
                              Exhibit C to a New York address during the Class Period
                              beginning on March 6, 2020 and ending on March 31, 2021
                              where: the communication offers the consumer a settlement
                              offer without a payment date followed by the following
                              disclosure: we are not obligated to renew this offer.

                68.     Class members’ identities are readily ascertainable from ADMIN’s business

         records.




                                                                                               Page 11 of 15

                                                      11 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                   INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 14 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                 69.     Class Claims. The Class Claims are the claims which each Class member may

         have for any violation of the FDCPA arising from ADMIN having sent a written communication

         in the same form as the Letter in Exhibit A, Exhibit B or Exhibit C.

                 70.     This action has been brought, and may properly be maintained, as a class action

         pursuant to the provisions of NY CLS CPLR § 901because there is a well-defined community

         interest in the litigation:

                         (a)      Numerosity. On information and belief, the Class are so numerous that

                                  joinder of all members would be impractical and includes at least 40

                                  members.

                         (b)      Common Questions Predominate. Common questions of law and fact

                                  exist as to all members of the Class and those questions predominate over

                                  any issues involving only individual Class members because those

                                  questions concern the same conduct by Defendant with respect to each

                                  Class member.

                         (c)      Typicality. The claims of Plaintiff are typical of the Class members

                                  because those claims arise from a common course of conduct engaged in

                                  by Defendant.

                         (d)      Adequacy. Plaintiff will fairly and adequately protect the interests of the

                                  Class members insofar as he has no interests that are adverse to those of

                                  the Class members. Moreover, Plaintiff is committed to vigorously

                                  litigating this matter and has retained counsel experienced in handling

                                  consumer lawsuits, complex legal issues, and class actions.




                                                                                                 Page 12 of 15

                                                        12 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                     INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 15 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                71.     Certification of a class under NY CLS CPLR § 901 is appropriate in that a class

         action is superior to other available methods for the fair and efficient adjudication of the

         controversy.

                72.     Based on discovery and further investigation (including, but not limited to,

         disclosure by Defendant of Class size and net worth), Plaintiff may seek class certification:

         (a) only as to particular issues as permitted under NY CLS CPLR § 906, (b) using a modified

         definition of the Class, or the claims of the Class; and (c) a different Class Period.

                                          VIII. PRAYER FOR RELIEF

                73.     WHEREFORE, Plaintiff demands judgment against ADMIN. Specifically,

          Plaintiff requests entry of an Order:

                        (1)      Certifying that this action may be maintained as a class action pursuant to

                                 NY CLS CPLR § 901 including, but not limited to, defining the Class

                                 and the Class claims, issues, or defenses, and appointing the undersigned

                                 counsel as class counsel;

                        (2)     Awarding an incentive award to Plaintiff for his services on behalf of the

                                Class;

                        (3)     Awarding statutory damages to Plaintiff pursuant to 15 U.S.C.

                                § 1692k(a)(2);

                        (4)     Awarding attorney’s fees, litigation expenses, and costs pursuant to 15

                                U.S.C. § 1692k(a)(3);

                        (5)     Awarding, to the extent the recovery of attorney’s fees, litigation

                                expenses, and costs pursuant to 15 U.S.C. § 1692k(a)(3) causes a negative




                                                                                                  Page 13 of 15

                                                      13 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                               INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 16 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




                              tax consequence to Plaintiff, a sum sufficient to ameliorate such

                              consequences; and

                       (6)    Providing for such other and further relief as may be just and proper.

                                            IX.     JURY DEMAND

                74.    Trial by jury is demanded on all issues so triable.


                                                       Dated: March 6, 2021


                                                                       s/Simon Goldenberg
                                                                        Simon Goldenberg

                                                       Simon Goldenberg
                                                       LAW OFFICE OF SIMON GOLDENBERG PLLC
                                                       818 East 16th Street
                                                       Brooklyn, New York 11230
                                                       Telephone: (347) 640-4357
                                                       E-mail: simon@goldenbergfirm.com

                                                       Attorneys for Plaintiff, Yohan M. Fulgencio

         To:
         Admin Recovery, LLC
         6225 Sheridan Drive, Suite 118
         Williamsville, NY 14221




                                                                                            Page 14 of 15

                                                    14 of 15
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                   INDEX NO. 803165/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 17 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF BRONX
         ----------------------------------------------------------------------X

         YOHAN M. FULGENCIO, on behalf of himself and all others
         similarly situated,

                                                                                   Index No.:
                                            Plaintiff,

                          v.


         ADMIN RECOVERY, LLC and JOHN AND JANE DOES 1-10,

                                            Defendants.

         ----------------------------------------------------------------------X


                                             SUMMONS AND COMPLAINT


                                          Law Office of Simon Goldenberg PLLC

                                                     Attorney(s) for
                                                  YOHAN M. FULGENCIO
                                                        Plaintiff

                                                      818 East 16th Street
                                                      Brooklyn, NY 11230
                                                        (347) 640- 4357




                                                                                                Page 15 of 15

                                                            15 of 15
    FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                                                                                                                            INDEX NO. 803165/2021E
           CaseNO.1:21-cv-03185-MKV
    NYSCEF DOC.     2                                                                                   Document 1-1 Filed 04/13/21     PageNYSCEF:
                                                                                                                              ADMIN RECEIVED
                                                                                                                                       RECOVERY. 18 of
                                                                                                                                                    LLC23
                                                                                                                                                       03/05/2021
                                                                                                                                                                                 6225        sheridan             Drive,         Ste.         I18
                                                                                                                                                                                    Williamsvine,                       NY      14221
-                                          6225      Sheridan           Drive.   Ste,           L I8                    *                                                  I-866-703-796          t -             Fox      (7 t 6)       580-3823

                                           Williamsville,               NY    14221




                                                                                                                                                               Mash        6, 202D
                                                  "!r"j|"
                        pd!yjh‡ý;                                                    flh|1l      filh||1|g
                        Yohan         M    Ful      encio

                     Bronx          NY      104%M               .


    Credkot   TD Bank N.A _ (doing bus ness as TD Retail                                                            Card       Services)
    Credhor  Account Number.                   _23
    SIorc: RAYMOlJR    & FL ANIGAN     ONLINE
                                                                                                                                                    -
    Admin        Recovery             Reference             Number:             726478
    Account        Balancc·.           Si /WL56


     Dear       Yoban      M      Fulgencio:


     Admin        Recovery,   LLC is offering                           you       the opportunity    to pay $0% of the                                    Account          Balance        to close         this     accoum.            Thrs      50%
     payment        shall be in the totabaest                                   of SB45.78   to close Creditor Account                                        Number                                       923.


      To    accept       this     offer     and      close     your        accœm,             please      remit             payment         to our office          in the amount             of S845.78             upon        receipt          of this
      letter.


      You   may contact    our office   tol) free at 1-866-703-796                                                  I. Monday     and Tuesday    from 9:00am-9:00pm.                                        Wednesday  and Thursday
      frorn 9:00am-8:00pm,       and Friday     from 9:00am-5:00pm                                                     EST,   Picase refer to.the Admin    Recovery                                      Refe ence Number   indicated
      above. We would       like in protect   your privacy.   please                                               be prepared             to answer           security      questions.           You       may      also      visit      us at our
      website        at www.adminrecovery.com.


                                                                                   Please        mail        all        payments            to the following               address:
                                                   AdmIn            Recovery             LLC.          6225         Sheridan              Drive,   Ste. I18,             Wlitiumsville,             NY       14221
                                                                                                        (Do         not send             cash In she mail

     THIS  COMMUNICATION                                       IS FROM                  A DEST COLLECTOR.   THis   tN AN ATTEMPT                                                                  T0      COLL£CT                 A DEBT,               ANY
     INFORMATION     OBTAINED                                        WILL            BE   USED FC R THA T PURPOSE.

      We are Required                     Under      State      Law            ro Notify        Consumers                   of the Fo f towin K RiKhts.                   This List Docolot                     Contain         a Comotete                 List        of
                                                                     the       Richis      ConsumersJfave                        Under   Federal. Stale                   or Local  La

    FOR NEW YORK  CITY                                RESIDFNTS                    ONLY                New         York        City       Deparimem             of Consumer               AffaiTs        Licerisc       Nüir.ber:              1331396
    FOR NORTH CAROLIN                                 A RF.SIDENTS                      ONLY:            This            collectice         agency's           license      number         is 103786.
     FOR        TENNESSEE                  RESIDENTS                  ONLY:              This        collection              agency         is licensed         by the Collection                 Service         Board        of the         Department
     of Commerce                and    insurance.
     FOR COLORADO                          RESlDENTS                  ONLY              : You        may contact               our       local     otTice      by telephone at (303)                    9204763.               Our       local      office        is
     located      at: Cotorado              Manager.            Inc..      8690         Wolff        Court, Suite               110,       Westminster,           CO 8003).

     if you      would          Like additional              time     in Tespond              to this     offer,            please       contact        us.    We are not obligated                     to renew        this    offer.

     Sincerely.


     Timothy   Ciffa
     Vicc Presidcat               of Collections
     Admin         Recovery,              LLC




                                                                     • Detach this portion anel retum wigh$eur                               payulem          in The envelope provided,             *

                                                                                                                                                                                       ADMIN               RECOVERY,                          LLC
                                            Yohan  M Fulgencio                                                                                                                        6225        Sheridan           Drive.            Ste.      118
                                            1172 Anderson   Ave Act                             ID                                                                                         WilhamsviHe,         NY                   1422E
                                            Bronx NY 10452-3809                                                                                                                                  I-866-703-7961




                                  PLEASE              F       L6Uf                BEI      Ö

                                                                                                                                                          -7nr-umnnrni                        r         iTrr-mni...ce"-t
                                                                           -                                       --                -
                                                                                                                                                        ADMIN            RECOVERY                   LLC
                                                            726478                                                                                      6225     Sheridan         Drive,       Ste.       118

                          cue      m.meen                                                            evvco          pin o,p                             Williamsville.            NY       14221
                                                                                                     coo--         a.±-acme

                         SWdATURE                                                                    EXP. RATE



                                                                                 chu HEAW   dcWSn$11As AcGAtti It                                                                                                                                   ½•eMame, at g
                                                                                 The Bam 3 its Petum Carmen us                                                                                                                                         'Utt eas1
                                                                                 Aikkumu.On Asta N Singue-grd                                                                                                                                                  1 I
FILED: BRONX COUNTY CLERK 03/05/2021INDEX   NO. 803165/2021E
                                        05:49     PMLLC
   CaseDOC.
NYSCEF  1:21-cv-03185-MKV
            NO. 3
                                   ADMIN  RECOVERY.   Document 1-1 Filed 04/13/21NYSCEF:
                                                                       RECEIVED     Page 19 of 23
                                                                                         03/05/2021
                                                                                             6225 Sheridan Dnic, SIc. I18
                                                                                               Williamst ille, NY 14221
                                                          "                             I-866-703-7961   -- Fax
                    6225 Sheridan Drne, Ste. 118                                                                (716) 580-3823
                    Williamsville, NY 14221




                                                                                May 2, 2020




Creditor TD Bank N.A. (do              TD Retail Card Services)
Creditor Account Number:              . . ?)
Store: RAYMOUR & FL ANIGAN ONLINE
Admtn Recoverv Reference Number: 726478
Account Balance: Sl,691.56

Dear Yohan M Fulgencio:

Admin Recovery, LLC is efici rugyou the opp-ci'-f      to pay 50% of the Account Balance to close this account. This 50%
payment shall be in the total amount of $845.78 to close Creditor Account Number                    23.

To accept this otTer and close your account, please remit payment to our office in the s.st        of SS45.78 upon receipt of this
Icster.

 If you would like:2fif.s•.1    time to ;cpor.d to this otTer, please contact us. We are not obligated to renew this offer.

 You may contact our otTice toll free at I-866-703-7%1, Monday and Tuesday from 9:00am-9:00pm, Wednesday and Thursday
 fmm 9:00am-8:00pm. and Friday fmm 9:00am-5:00pm EST. Please refer to the Admin Recovery Reference Number indicsed
 above. To protect your privacy, we will venty your identity before discussmg the account with you by phone. You may also visit
 us at our website at www.adminrecotery.com.

                                          Picase mail all payments to the following address:
                           Admin    Recovery LLC, 6225 Sheridan Drive, Ste. I18, Williamsville,        NY 14221
                                                    (Do not send cash in the mail)

THIS COMMUNICATION     IS FROM A DEBT COI.I.ECTOR. THIS IS AN ATTEMPT                                TO COl.I.ECT       A DEBT. ANY
INFORMATION   OBTAINED    WII.L BE USED FOR THAT PURPOSE.

 We are Required Under State Law to Nolify Com,umers of the Following Rights. This List Does Not Contain p (çn.pgg               W$t 9f
                              the Rights Consumers Have Under Federal. State or Local Laws,

FOR NEW YORK CITY RESIDENTS ONLY: New York City Department of Consumer Affairs License Number: 13313%
FOR NORTH CAROLINA RESIDENTS ONLY: This collection agency's license number is 103786.
FOR TENNESSEE RESIDENTS ONLY: This collection agency is licensed by the Collection Service Board of the Depr..s.c..i
of Commerce and insurance.
FOR COLORADO RESIDENTSONLY:               You may contact our local otriec by telephone at (303) 920-4763. Our local offiec is
located at: Colorado Manager, Inc.. 8690 WoltTCourt. Suite I10, Westminster, CO 80031.

Sincerely,

Timothy CilTa
Vice President of Collections
Admin Recovery, LLC




                                                                                                  •
                                     • Detachthispomonandresummth your paymentin thecovelopepmded
                                                                                                ADMIN RECOVERY,         LLC
                                        .                                                      6225 Sheridan Drive. Ste, 1 I8
                        Yohan M Fulgencio                                                        Williamst ille, NY I-122I
                        I172 Andetson Ave Apt ID
                                                                                                       I-866-703-796I
                        Bronx NT 10452-3809




                                                                               ..,jgj-  is urr-n-rii Trr"'HTiiiiii"T7
                         ,ament                                               ADMIN RECOV F RY. LLC
                                   726478                                     6225 Sheridan Drpe. Ste. I18
                                                                              Williamsvdle, NT 14221
                    NUISEs
                 CMID                                CWCSOa 4Ogn
                                                     Coe.epOseh
                                                            efCaoI
FILED: BRONX COUNTY CLERK 03/05/2021 05:49 PM                                                                                                                    INDEX NO. 803165/2021E
NYSCEF DOC. NO. 4Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 20 of 23
                                                                     RECEIVED  NYSCEF: 03/05/2021

                                                                                                                                \l)\1IN    RI ( Ii\ I UN I I t
                                                                                                                             f-'.       htrul.u l)in   No     |N
                                                                                                                                  Will.n       11 NT |l.Cl




                              upp|lohjjglpgilo.g.       I..       ..H'IP'     lilllillllll




              Adtmn Remen ReletenscNumlwr                             '2ni
              Auount lialance 51951 56

                icar      ch.m \t Iuhcts       to

                                           1t  ,al                .    H "Pionmun tora
                                                                                               W..ofthe      \ttoumBal.msetothsethnactoum                       FhnV,
                                        .. m na, , .                     1 slodose(n
                                                                                                          untNumber                  op




                                                                                0 '"n   \tond.n and lue-das Irom900am        Unpm Wednesd.6and Ih u nit.
                                                                                   upm I si Pine icter to the \dnun
                          .                    .                             h . n Amin                                 Retoscry Rettreinc N.rnbc: mJaate.1
                                                                                            ht0et J;sta,sawtheaitoontwithsouhs       ph.ne Y.+umas ak ,n.t


                                                                       Picascmailallpaymenh      to the folluming addins:
                                                   \dnunl4tcott's         I I ( . 0225 Nhernian I)rise,ste.IIH.½illiamnille.N)                  14221
                                                                                   (DonoIwndcash      in the maill
                    ]js ( i l\l\|1     NI(   \ j l()N IN I H()\Î \ l)Ï Î Î ( ()l I I ( l ()R_ I lllN IN \N \ l l [ \lpl                    |() ( ()l I l.(
                       )R\l\IItsNi)III           \INIl)ullI      Ill t slI)I()H    III\l   PI RPt)st


                                                              the RWhts ( onsumeb il.n e I I.dcr l edeva Nt itc or            ocal l an
              ll)H NI      W Yi)RA t IT Y RI 5101 \ls (INI 's New \ ork t h                       Department of ( onsumer \ff.urs I henw Number IUI No
              I t >RM     iR III ( \Ri it l\ \ RI slD1 N1s ()NI Y Inn Rahon                         agenq's Inenw number n Ittr86
                 (4 1      NNI of | RF N|l 31\ l \ t )NI 't l l:n tok thin , nt                   s h htenscJ by the l ollection senac Board of the Dep.utment
                 1 l 21   la . .. . . fr ... ath e
                   d:I         R\             II)i\lstN's     on:n.n.ont...to.u                   totalollhehstdephoneali              0 l'CnTol             Gu: otaloft   en
                    . .                  M.a..··.: hn ½ui:WuIt(e.01.Nac1to                          Westumntet.l(1500.11



                I        1. I | ,-




                                                                                                                                      )\  N RI t (i\ I R . I 11
                                             Nolun 1 Î ukenon                                                                            heridaIl l)frie. . IC
                                             ll'-'                                                                                  W ilh.nno     e          --
                                                   Anderson Asc \ t II)
                                             BroinNY    to.62.                                                                           l -Shh



                                      I f P\\lN(*lh
                                                       (NI·D11(      tRR
                                     . Pi f \ F f ll I. ()t 1 HI I ()W
                                                                                                            g|lq||"Pillfll"Hp|gjlgagl||•lileg•lg|" Il'           H
                                                                                                             [)\||NRIt     t)\IN'r.II(
                                                        -.'fil)                                            g,225shendanI)rne.          te
                                                                                                              ilh.tnbvl!lc
FILED: BRONX COUNTY CLERK 03/17/2021 05:10 PM                              INDEX NO. 803165/2021E
NYSCEF DOC. NO. 5Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 21 of 23
                                                                     RECEIVED  NYSCEF: 03/17/2021




                                             1 of 1
Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 22 of 23
Case 1:21-cv-03185-MKV Document 1-1 Filed 04/13/21 Page 23 of 23
